


110 HR 620 IH: Climate Stewardship Act of

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 620
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Olver (for
			 himself, Mr. Gilchrest,
			 Mr. Inslee,
			 Mr. Walsh of New York,
			 Mr. Cummings,
			 Mr. Kirk, Ms. Solis, Mr.
			 Castle, Mr. Hinchey,
			 Mr. Shays,
			 Ms. Harman,
			 Mr. Saxton,
			 Mr. Dicks,
			 Ms. McCollum of Minnesota,
			 Ms. DeGette,
			 Mr. Thompson of California,
			 Mr. Cardoza, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Science and Technology
			 and Natural Resources,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To accelerate the reduction of greenhouse gas emissions
		  in the United States by establishing a market-driven system of greenhouse gas
		  tradeable allowances that will limit greenhouse gas emissions in the United
		  States, reduce dependence upon foreign oil, and ensure benefits to consumers
		  from the trading in such allowances, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Climate Stewardship Act of
			 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—Market to reduce greenhouse gas emissions
				Subtitle A—Tracking emissions
				Sec. 101. National Greenhouse Gas Database and registry
				established.
				Sec. 102. Inventory of greenhouse gas emissions for covered
				entities.
				Sec. 103. Greenhouse gas reduction registration.
				Sec. 104. Measurement and verification.
				Subtitle B—Mandating emission reductions
				Sec. 121. Covered entities must submit allowances for
				emissions.
				Sec. 122. Compliance.
				Sec. 123. Exemption of source categories.
				Sec. 124. Establishment of tradeable allowances.
				Sec. 125. Penalties.
				Subtitle C—Controlling compliance costs
				Sec. 141. Trading.
				Sec. 142. Banking.
				Sec. 143. Borrowing against future reductions.
				Sec. 144. Domestic offsets.
				Sec. 145. International credits plan.
				Subtitle D—Establishment and allocation of tradeable
				allowances
				Sec. 161. Determination of tradeable allowance
				allocations.
				Sec. 162. Provision of tradeable allowances.
				Sec. 163. Ensuring target adequacy.
				Sec. 164. Initial allocations for early participation and
				accelerated participation.
				Sec. 165. Bonus for accelerated participation.
				Title II—Climate Change Credit Corporation
				Sec. 201. Establishment.
				Sec. 202. Purposes and functions.
				Title III—Miscellaneous
				Sec. 301. NOAA report on climate change effects; preparation
				assistance.
				Sec. 302. Adaptation technologies.
				Sec. 303. Mitigating climate change’s impacts on the
				poor.
				Sec. 304. Wildlife conservation.
			
		3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)BaselineThe
			 term baseline means the historic greenhouse gas emission levels of
			 an entity, as adjusted upward by the Administrator to reflect actual reductions
			 that are verified in accordance with—
				(A)regulations
			 promulgated under section 101(c)(1); and
				(B)relevant standards
			 and methods developed under this Act.
				(3)Carbon dioxide
			 equivalentsThe term carbon dioxide equivalents
			 means, for each greenhouse gas, the amount of each such greenhouse gas that
			 makes the same contribution to global warming as one metric ton of carbon
			 dioxide, as determined by the Administrator.
			(4)Covered
			 sectorsThe term covered sectors means the electric
			 power, transportation, industrial, and commercial sectors, as such terms are
			 used in the Inventory.
			(5)Covered
			 entityThe term covered entity means an entity
			 (including a branch, department, agency, or instrumentality of Federal, State,
			 or local government) that—
				(A)owns or controls a
			 source of greenhouse gas emissions in the electric power, industrial, or
			 commercial sector of the United States economy (as defined in the Inventory),
			 refines or imports refined petroleum products for use in transportation, or
			 produces or imports hydrofluorocarbons, perfluorocarbons, or sulfur
			 hexafluoride; and
				(B)emits, from any
			 single facility owned by the entity, over 10,000 metric tons of greenhouse gas
			 per year, measured in units of carbon dioxide equivalents, or—
					(i)refines or imports
			 refined petroleum products that, when combusted, will emit;
					(ii)produces or
			 imports hydro­flu­oro­carbons, perfluorocarbons, or sulfur hexafluoride that,
			 when used, will emit; or
					(iii)produces or
			 imports other greenhouse gases that, when used, will emit,
					over
			 10,000 metric tons of greenhouse gas per year, measured in units of carbon
			 dioxide equivalents.(6)DatabaseThe
			 term database means the National Greenhouse Gas Database
			 established under section 101.
			(7)Direct
			 emissionsThe term direct emissions means greenhouse
			 gas emissions by an entity from a facility that is owned or controlled by that
			 entity.
			(8)FacilityThe
			 term facility means a building, structure, or installation located
			 on any 1 or more contiguous or adjacent properties of an entity in the United
			 States.
			(9)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
			 or
				(F)sulfur
			 hexafluoride.
				(10)Indirect
			 emissionsThe term indirect emissions means
			 greenhouse gas emissions that are—
				(A)a result of the
			 activities of an entity; but
				(B)emitted from a
			 facility owned or controlled by another entity.
				(11)InventoryThe
			 term Inventory means the Inventory of U.S. Greenhouse Gas
			 Emissions and Sinks, prepared in compliance with the United Nations Framework
			 Convention on Climate Change Decision 3/CP.5.
			(12)LeakageThe
			 term leakage means—
				(A)an increase in
			 greenhouse gas emissions by one facility or entity caused by a reduction in
			 greenhouse gas emissions by another facility or entity; or
				(B)a decrease in
			 sequestration that is caused by an increase in sequestration at another
			 location.
				(13)PermanenceThe
			 term permanence means the extent to which greenhouse gases that
			 are sequestered will not later be returned to the atmosphere.
			(14)RegistryThe
			 term registry means the registry of greenhouse gas emission
			 reductions and increases in sequestration established under section
			 101(b)(2).
			(15)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(16)Sequestration
				(A)In
			 generalThe term sequestration means the long-term
			 capture, separation, isolation, or removal of greenhouse gases from the
			 atmosphere.
				(B)InclusionsThe
			 term sequestration includes, as the Administrator determines
			 appropriate for carrying out this Act—
					(i)agricultural and
			 conservation practices;
					(ii)reforestation;
					(iii)forest
			 preservation;
					(iv)production of
			 cellulosic biomass crops; and
					(v)any
			 other method of long-term capture, separation, isolation, or removal of
			 greenhouse gases from the atmosphere.
					(C)ExclusionsThe
			 term sequestration does not include—
					(i)any
			 conversion of, or negative impact on, a native ecosystem; or
					(ii)any
			 introduction of non-native species.
					(17)Source
			 categoryThe term source category means a process or
			 activity that leads to direct emissions of greenhouse gases, as listed in the
			 Inventory.
			(18)Stationary
			 sourceThe term stationary source means any source
			 of greenhouse gas emissions except those emissions resulting directly from an
			 engine for transportation purposes.
			IMarket to reduce
			 greenhouse gas emissions
			ATracking
			 emissions
				101.National
			 Greenhouse Gas Database and registry established
					(a)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Administrator,
			 in coordination with the Secretary, the Secretary of Energy, the Secretary of
			 Agriculture, State governments, and private sector and nongovernmental
			 organizations, shall establish, operate, and maintain a database, to be known
			 as the National Greenhouse Gas Database, to collect, verify, and
			 analyze data on greenhouse gas emissions by entities.
					(b)National
			 Greenhouse Gas Database componentsThe database shall consist
			 of—
						(1)an inventory of
			 greenhouse gas emissions; and
						(2)a
			 registry of greenhouse gas emission reductions and increases in
			 sequestrations.
						(c)Comprehensive
			 system
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator shall promulgate regulations to implement a
			 comprehensive system for greenhouse gas emissions reporting, inventorying, and
			 reduction and sequestration registration.
						(2)RequirementsThe
			 Administrator shall ensure, to the maximum extent practicable, that—
							(A)the comprehensive
			 system described in paragraph (1) is designed to—
								(i)maximize
			 completeness, transparency, and accuracy of data reported; and
								(ii)minimize costs
			 incurred by entities in measuring and reporting greenhouse gas emissions,
			 emission reductions, and sequestrations; and
								(B)the regulations
			 promulgated under paragraph (1) establish procedures and protocols
			 necessary—
								(i)to
			 prevent the double-counting of greenhouse gas emissions, emission reductions,
			 or sequestrations reported by more than 1 reporting entity;
								(ii)to
			 provide for corrections to errors in data submitted to the database;
								(iii)to
			 provide for adjustment to data by reporting entities that have had a
			 significant organizational change (including mergers, acquisitions, and
			 divestiture), in order to maintain comparability among data in the database
			 over time;
								(iv)to
			 provide for adjustments to reflect new technologies or methods for measuring or
			 calculating greenhouse gas emissions, emission reductions, or
			 sequestrations;
								(v)to
			 account for changes in registration of ownership of emission reductions or
			 increases in sequestration resulting from a voluntary private transaction
			 between reporting entities;
								(vi)to prevent a
			 covered entity from avoiding the requirements of this Act by reorganization
			 into multiple entities that are under common control; and
								(vii)to
			 clarify the responsibility for reporting in the case of any facility owned or
			 controlled by more than 1 entity.
								(3)Serial
			 numbersThrough regulations promulgated under paragraph (1), the
			 Administrator shall develop and implement a system that provides—
							(A)for the provision
			 of unique serial numbers to identify the registered emission reductions or
			 increases in sequestration made by an entity;
							(B)for the tracking
			 of the registered reductions or sequestrations associated with the serial
			 numbers; and
							(C)for such action as
			 may be necessary to prevent counterfeiting of the registered reductions or
			 sequestrations.
							102.Inventory of
			 greenhouse gas emissions for covered entities
					(a)In
			 generalNot later than July 1st of each calendar year after 2011,
			 each covered entity shall submit to the Administrator a report that states, for
			 the preceding calendar year, the entity-wide greenhouse gas emissions in the
			 United States (as reported at the facility level), including—
						(1)the total quantity
			 of direct emissions from stationary sources, including process and fugitive
			 emissions, expressed in units of carbon dioxide equivalents, except those
			 reported under paragraph (3);
						(2)the amount of
			 petroleum products refined or refined petroleum products imported by the entity
			 for use in transportation and the amount of greenhouse gases, expressed in
			 units of carbon dioxide equivalents, that would be emitted when these products
			 are used for transportation, as determined by the Administrator under section
			 121(b);
						(3)the amount of
			 hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride, expressed in
			 units of carbon dioxide equivalents, that are produced or imported by the
			 entity and will ultimately be emitted in the United States, as determined by
			 the Administrator under section 121(d); and
						(4)such other
			 categories of greenhouse gas emissions in the United States as the
			 Administrator determines in the regulations promulgated under section 101(c)(1)
			 may be practicable and useful for the purposes of this Act, such as indirect
			 emissions.
						(b)Collection and
			 analysis of dataThe Administrator shall collect and analyze data
			 reported under subsection (a) for use under this title.
					103.Greenhouse gas
			 reduction registration
					(a)In
			 generalSubject to the requirements described in subsection
			 (b)—
						(1)a
			 covered entity may register greenhouse gas emission reductions and increases in
			 sequestration achieved after 1990 and before 2012 under this section;
			 and
						(2)an entity that is
			 not a covered entity may register greenhouse gas emission reductions and
			 increases in sequestration achieved at any time since 1990 under this
			 section.
						(b)Requirements
						(1)In
			 generalThe requirements referred to in subsection (a) are that
			 an entity (other than an entity described in paragraph (2)) shall—
							(A)establish a
			 baseline; and
							(B)submit the report
			 described in section 102(a)(1).
							(2)Requirements not
			 applicable to entities entering into certain agreementsAn entity
			 that enters into an agreement with a participant in the registry for the
			 purpose of a carbon sequestration project may register greenhouse gas emission
			 reductions or sequestrations without being required to comply with the
			 requirements specified in paragraph (1), unless that entity is required to
			 comply with those requirements by reason of an activity other than the
			 agreement.
						(c)Procedure
						(1)Voluntary
			 reportingAn entity described in subsection (a) may submit to the
			 Administrator for inclusion in the registry—
							(A)before January 1,
			 2012, data that relates to any activity that resulted in the net reduction of
			 the greenhouse gas emissions of the entity or an increase in sequestration by
			 the entity that were carried out during or after 1990 and before the
			 establishment of the database; and
							(B)with respect to
			 the calendar year preceding the calendar year in which the data is submitted,
			 data that relates to any project or activity that resulted in the net reduction
			 of the greenhouse gas emissions of the entity or a net increase in net
			 sequestration by the entity.
							(2)Provision of
			 verification information by reporting entitiesEach entity that
			 submits a report under section 102(a) or this subsection shall provide
			 information sufficient for the Administrator to verify, in accordance with
			 measurement and verification methods and standards developed under section 104,
			 that the report—
							(A)has been
			 accurately reported; and
							(B)in the case of
			 each voluntary report under paragraph (1), represents—
								(i)actual reductions
			 in greenhouse gas emissions relative to historic emission levels of the entity;
			 or
								(ii)actual increases
			 in net sequestration.
								(3)Failure to
			 submit reportAn entity that submits data for registration of
			 emission reductions or increases in sequestration in the registry and that
			 fails to submit a report required under this subsection shall be prohibited
			 from using, or allowing another entity to use, its registered emissions
			 reductions or increases in sequestration to satisfy the requirements of section
			 121.
						(4)Independent
			 third-party verificationTo meet the requirements of this section
			 and section 104, an entity that submits a report under this section may—
							(A)obtain independent
			 third-party verification; and
							(B)present the
			 results of the third-party verification to the Administrator.
							(5)Availability of
			 data
							(A)In
			 generalThe Administrator shall ensure that information in the
			 database is—
								(i)published;
			 and
								(ii)accessible to the
			 public, including in electronic format on the Internet.
								(B)ExceptionSubparagraph
			 (A) shall not apply in any case in which the Administrator determines that
			 publishing or otherwise making available information described in that
			 subparagraph—
								(i)poses a risk to
			 national security; or
								(ii)discloses
			 confidential business information that can not be derived from information that
			 is otherwise publicly available and that would cause competitive harm if
			 published.
								(6)Data
			 infrastructureThe Administrator shall ensure, to the maximum
			 extent practicable, that the database uses, and is integrated with, Federal,
			 State, and regional greenhouse gas data collection and reporting
			 systems.
						(7)Additional
			 issues to be consideredIn promulgating the regulations under
			 section 101(c)(1) and implementing the database, the Administrator shall take
			 into consideration a broad range of issues involved in establishing an
			 effective database, including—
							(A)the data and
			 information systems and measures necessary to identify, track, and verify
			 greenhouse gas emissions in a manner that will encourage private sector trading
			 and exchanges;
							(B)the greenhouse gas
			 reduction and sequestration measurement and estimation methods and standards
			 applied in other countries, as applicable or relevant;
							(C)the extent to
			 which available data on fossil fuels, greenhouse gas emissions, and greenhouse
			 gas production, refining, and importation are adequate to implement the
			 database; and
							(D)the differences
			 in, and potential uniqueness of, the facilities, operations, and business and
			 other relevant practices of persons and entities in the private and public
			 sectors that may be expected to participate in the database.
							(d)Annual
			 reportThe Administrator shall publish an annual report
			 that—
						(1)describes the
			 total greenhouse gas emissions, emission reductions, and increases in
			 sequestration reported to the database during the year covered by the
			 report;
						(2)provides
			 entity-by-entity and sector-by-sector analyses of the emissions, emission
			 reductions, and increases in sequestration reported;
						(3)describes the
			 atmospheric concentrations of greenhouse gases;
						(4)provides a
			 comparison of current and past atmospheric concentrations of greenhouse gases;
			 and
						(5)describes the
			 activity during the year covered by the report in the trading of greenhouse gas
			 emission allowances.
						104.Measurement and
			 verification
					(a)Methods and
			 standards
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall establish by rule, in coordination with the
			 Secretary, the Secretary of Energy, and the Secretary of Agriculture,
			 comprehensive measurement and verification methods and standards to ensure a
			 consistent and technically accurate record of greenhouse gas emissions,
			 emission reductions, sequestration, and atmospheric concentrations for use in
			 the registry.
						(2)RequirementsThe
			 methods and standards established under paragraph (1) shall include—
							(A)a requirement that
			 an entity submitting data for the database use a continuous emissions
			 monitoring system, or another system of measuring emissions, emission
			 reductions, or increases in sequestration that is determined by the
			 Administrator to provide information with precision, reliability,
			 accessibility, and timeliness similar to that provided by a continuous
			 emissions monitoring system where technologically feasible;
							(B)establishment of
			 standardized measurement and verification practices for reports made by all
			 entities participating in the registry, taking into account—
								(i)protocols and
			 standards in use by entities requiring or desiring to participate in the
			 registry as of the date of development of the methods and standards under
			 paragraph (1);
								(ii)boundary issues,
			 such as leakage;
								(iii)avoidance of double counting of greenhouse
			 gas emissions, emission reductions, and increases in sequestration; and
								(iv)such other
			 factors as the Administrator, in consultation with the Secretary, the Secretary
			 of Energy, and the Secretary of Agriculture, determines to be
			 appropriate;
								(C)establishment of
			 methods of—
								(i)estimating
			 greenhouse gas emissions, for those cases in which the Administrator determines
			 that methods of monitoring or measuring such emissions with precision,
			 reliability, accessibility, and timeliness similar to that provided by a
			 continuous emissions monitoring system are not technologically feasible at
			 present; and
								(ii)reporting the
			 accuracy of such estimations;
								(D)establishment of
			 measurement and verification standards applicable to actions taken to reduce or
			 sequester greenhouse gas emissions;
							(E)in coordination
			 with the Secretary of Agriculture, standards to measure the results of the use
			 of carbon sequestration, including—
								(i)soil
			 carbon sequestration practices;
								(ii)forest
			 preservation and reforestation activities that adequately address the issues of
			 permanence, leakage, and verification; and
								(iii)production of
			 cellulosic biomass crops;
								(F)establishment of
			 standards for obtaining the Administrator’s approval of the suitability of
			 geological storage sites that include evaluation of both the geology of the
			 site and the entity’s capacity to manage the site;
							(G)establishment of
			 other features that, as determined by the Administrator, will allow entities to
			 adequately establish a fair and reliable measurement and reporting system;
			 and
							(H)establishment of
			 such other measurement and verification standards as the Administrator, in
			 consultation with the Secretary of Agriculture, the Secretary, and the
			 Secretary of Energy, determines to be appropriate.
							(b)Public
			 participationThe Administrator shall make available to the
			 public for comment, in draft form and for a period of at least 90 days, the
			 methods and standards developed under subsection (a) before issuing final
			 regulations under this section.
					(c)Experts and
			 consultants
						(1)In
			 generalThe Administrator may obtain the services of experts and
			 consultants in the private and nonprofit sectors for the purpose of carrying
			 out this section in accordance with section 3109 of title 5, United States
			 Code, in the areas of greenhouse gas measurement, certification, and emission
			 trading.
						(2)Available
			 arrangementsIn obtaining any service described in paragraph (1),
			 the Administrator may use any available grant, contract, cooperative agreement,
			 or other arrangement authorized by law.
						(d)Review and
			 revisionThe Administrator shall periodically review, and revise
			 as necessary, the methods and standards developed under subsection (a).
					BMandating emission
			 reductions
				121.Covered entities
			 must submit allowances for emissions
					(a)In
			 generalBeginning with calendar year 2012—
						(1)each covered entity
			 in the electric power, industrial, and commercial sectors shall submit to the
			 Administrator one tradeable allowance for every metric ton of greenhouse gases,
			 measured in units of carbon dioxide equivalents, that it emits from stationary
			 sources, except those described in paragraph (2);
						(2)each producer or
			 importer of hydro­fluorocarbons, perfluorocarbons, or sulfur hexa­fluoride that
			 is a covered entity shall submit to the Administrator one tradeable allowance
			 for every metric ton of hydrofluorocarbons, perfluorocarbons, or sulfur
			 hexafluoride, measured in units of carbon dioxide equivalents, that it produces
			 or imports and that are deemed under subsection (d) to be emitted in the United
			 States; and
						(3)each petroleum
			 product refiner or importer that is a covered entity shall submit one tradeable
			 allowance for every unit of petroleum product it sells that will produce one
			 metric ton of greenhouse gases when used for transportation, measured in units
			 of carbon dioxide equivalents, as determined by the Administrator under
			 subsection (b).
						(b)Determination of
			 Transportation sector amountFor the transportation sector, the
			 Administrator shall determine the amount of greenhouse gases, measured in units
			 of carbon dioxide equivalents, that will be deemed to be emitted when petroleum
			 products are used for transportation.
					(c)Exception for
			 certain deposited emissionsNotwithstanding subsection (a), a
			 covered entity is not required to submit a tradeable allowance for any amount
			 of greenhouse gas that would otherwise have been emitted from a facility under
			 the ownership or control of that entity if—
						(1)the emission is
			 deposited in a geological storage facility approved by the Administrator
			 described in section 104(a)(2)(F); and
						(2)the entity agrees
			 to submit tradeable allowances for any portion of the deposited emission that
			 is subsequently emitted from that facility.
						(d)Determination of
			 hydrofluorocarbon, perfluorocarbon, and sulfur hexafluoride
			 amountThe Administrator shall determine the amounts of
			 hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride, measured in units
			 of carbon dioxide equivalents, that will be deemed to be emitted for purposes
			 of this Act.
					(e)Allowances
			 retiredUpon receiving a tradeable allowance pursuant to a
			 requirement under this subtitle, the Administrator shall retire the serial
			 number assigned to that allowance.
					122.Compliance
					(a)Source of
			 tradeable allowances usedA covered entity may use a tradeable
			 allowance to meet the requirements of this subtitle without regard to whether
			 the tradeable allowance was allocated to it under subtitle D or acquired from
			 another entity or the Climate Change Credit Corporation established under
			 section 201.
					(b)Verification by
			 AdministratorAt various times during each year, the
			 Administrator shall determine whether each covered entity has met the
			 requirements of this subtitle. In making that determination, the Administrator
			 shall take into account the tradeable allowances submitted by the covered
			 entity to the Administrator.
					123.Exemption of
			 source categories
					(a)In
			 generalThe Administrator may grant an exemption from the
			 requirements of this subtitle to a source category if the Administrator
			 determines, after public notice and comment, that it is not feasible to measure
			 or estimate emissions from that source category, until such time as measurement
			 or estimation becomes feasible.
					(b)Reduction of
			 limitationsIf the Administrator exempts a source category under
			 subsection (a), the Administrator shall also reduce the total tradeable
			 allowances under section 124(a)(1), (2), (3), or (4), as applicable, by the
			 amount of greenhouse gas emissions that the exempted source category emitted in
			 calendar year 2000, as identified in the 2000 Inventory.
					(c)Limitation on
			 exemptionThe Administrator may not grant an exemption under
			 subsection (a) to carbon dioxide produced from fossil fuel.
					124.Establishment
			 of tradeable allowances
					(a)In
			 generalThe Administrator shall promulgate regulations to
			 establish tradeable allowances, denominated in units of carbon dioxide
			 equivalents, as follows:
						(1)For the first 8
			 calendar years beginning after 2011, the number of tradeable allowances shall
			 be equal to 6,150 million metric tons, measured in units of carbon dioxide
			 equivalents, reduced by the amount of emissions of greenhouse gases in calendar
			 year 2012 from non-covered entities, as calculated by the Administrator.
						(2)For the first 10 calendar years beginning
			 after 2019, the number of tradeable allowances shall be equal to 5,232 million
			 metric tons, measured in units of carbon dioxide equivalents, reduced by the
			 amount of emissions of greenhouse gases in calendar year 2020 from non-covered
			 entities, as calculated by the Administrator.
						(3)For the first 10 calendar years beginning
			 after 2029, the number of tradeable allowances shall be equal to 3,858 million
			 metric tons, measured in units of carbon dioxide equivalents, reduced by the
			 amount of emissions of greenhouse gases in calendar year 2030 from non-covered
			 entities, as calculated by the Administrator.
						(4)For calendar years beginning after 2049,
			 the number of tradeable allowances shall be equal to 1,504 million metric tons,
			 measured in units of carbon dioxide equivalents, reduced by the amount of
			 emissions of greenhouse gases in each such calendar year from non-covered
			 entities, as calculated by the Administrator.
						(b)Serial
			 numbersThe Administrator shall assign a unique serial number to
			 each tradeable allowance established under subsection (a), and shall take such
			 action as may be necessary to prevent counterfeiting of tradeable
			 allowances.
					(c)Nature of
			 tradeable allowancesA tradeable allowance is not a property
			 right, and nothing in this title or any other provision of law limits the
			 authority of the United States to terminate or limit a tradeable
			 allowance.
					(d)Non-covered
			 entityFor purposes of this section only, the term
			 non-covered entity means an entity that—
						(1)owns or controls a
			 source of greenhouse gas emissions in the electric power, industrial, or
			 commercial sector of the United States economy (as defined in the Inventory),
			 refines or imports refined petroleum products for use in transportation, or
			 produces or imports hydrofluorocarbons, per­fluoro­car­bons, or sulfur
			 hexafluoride; and
						(2)is
			 not a covered entity.
						125.PenaltiesAny covered entity that fails to meet the
			 requirements of this subtitle for a year shall be liable for a civil penalty,
			 payable to the Administrator, equal to thrice the market value (determined as
			 of the last day of the year at issue) of the tradeable allowances that would be
			 necessary for that covered entity to meet those requirements on the date that
			 the tradeable allowances were due.
				CControlling
			 compliance costs
				141.Trading
					(a)In
			 generalTradeable allowances may be sold, exchanged, purchased,
			 retired, or used as provided in this Act.
					(b)Intersector
			 tradingCovered entities may purchase or otherwise acquire
			 tradeable allowances from other covered sectors to satisfy the requirements of
			 this title, in addition to those from within their own sector.
					142.BankingTradeable allowances not used to satisfy the
			 requirements of this title in a year may be used to satisfy the requirements in
			 a later year.
				143.Borrowing
			 against future reductions
					(a)In
			 generalThe Administrator shall establish a program under which a
			 covered entity may—
						(1)receive a credit
			 in the current calendar year for anticipated reductions in emissions in a
			 future calendar year; and
						(2)use the credit in
			 lieu of a tradeable allowance to meet the requirements of this title for the
			 current calendar year, subject to the limitation imposed by subsection
			 (b).
						(b)Determination of
			 tradeable allowance creditsThe Administrator may make credits
			 available under subsection (a) only for anticipated reductions in emissions
			 that—
						(1)are attributable
			 to the realization of capital investments in equipment, the construction,
			 reconstruction, or acquisition of facilities, or the deployment of new
			 technologies—
							(A)for which the
			 covered entity has executed a binding contract and secured, or applied for, all
			 necessary permits and operating or implementation authority;
							(B)that will not
			 become operational within the current calendar year; and
							(C)that will become
			 operational and begin to reduce emissions from the covered entity within 5
			 years after the year in which the credit is used; and
							(2)will be realized
			 within 5 years after the year in which the credit is used.
						(c)Carrying
			 costIf a covered entity uses a credit under this section to meet
			 the requirements of this title for a calendar year (in this subsection referred
			 to as the use year), the tradeable allowance requirement for the year from
			 which the credit was taken (in this subsection referred to as the source year)
			 shall be increased by an amount equal to—
						(1)10 percent for
			 each credit borrowed from the source year; multiplied by
						(2)the number of
			 years after the use year that the source year occurs.
						(d)Maximum
			 borrowing periodA credit from a year beginning more than 5 years
			 after the current year may not be used to meet the requirements of this title
			 for the current year.
					(e)Failure To
			 achieve reductions generating creditIf a covered entity that
			 uses a credit under this section fails to achieve the anticipated reduction for
			 which the credit was granted for the year from which the credit was taken,
			 then—
						(1)the covered
			 entity’s requirements under this Act for that year shall be increased by the
			 amount of the credit, plus the amount determined under subsection (c);
						(2)any tradeable
			 allowances submitted by the covered entity for that year shall be counted first
			 against the increase in those requirements; and
						(3)the covered entity
			 may not use credits under this section to meet the increased
			 requirements.
						144.Domestic
			 offsets
					(a)Alternative
			 means of complianceA covered entity may satisfy up to 15 percent
			 of its total allowance submission requirement under section 121 by any
			 combination of the following:
						(1)Submitting
			 tradeable allowances from another nation’s market in greenhouse gas emissions
			 if—
							(A)the Administrator
			 determines that the other nation’s system for trading in greenhouse gas
			 emissions is complete, accurate, and transparent and reviews that determination
			 at least once every 5 years;
							(B)the other nation
			 has adopted enforceable limits on its greenhouse gas emissions which the
			 tradeable allowances were issued to implement; and
							(C)the covered entity
			 certifies that the tradeable allowance has been retired unused in the other
			 nation’s market.
							(2)Submitting a
			 registered net increase in sequestration, as registered in the database,
			 adjusted, if necessary, to comply with the accounting standards and methods
			 described in subsection (c). An increase in sequestration submitted under this
			 paragraph need not have been registered by the covered entity submitting
			 it.
						(3)Submitting a
			 greenhouse gas emissions reduction (other than a registered net increase in
			 sequestration) that was registered in the database by a person that is not a
			 covered entity.
						(4)Submitting credits
			 obtained by the submitting covered entity from the Administrator under section
			 143 or section 145.
						(b)Dedicated
			 program for sequestration in agricultural soilsIf a covered
			 entity satisfies a full 15 percent of its total allowance submission
			 requirements pursuant to subsection (a), it shall satisfy up to 1.5 percent of
			 its total allowance submission requirement by submitting registered net
			 increases in sequestration in agricultural soils, as registered in the
			 database, adjusted, if necessary, to comply with the accounting standards and
			 methods described in subsection (c).
					(c)Sequestration
			 accounting
						(1)Sequestration
			 accountingIf a covered entity uses a registered net increase in
			 sequestration to satisfy the requirements of section 121 for any year, that
			 covered entity shall submit information to the Administrator every 5 years
			 thereafter sufficient to allow the Administrator to determine, using the
			 methods and standards created under section 104, whether that net increase in
			 sequestration still exists. The covered entity shall offset any loss of
			 sequestration by submitting additional tradeable allowances of equivalent
			 amount in the calender year following that determination.
						(2)Regulations
			 requiredThe Administrator, in coordination with the Secretary of
			 Agriculture, the Secretary of Energy, and the Secretary, shall issue
			 regulations establishing the sequestration accounting rules for all classes of
			 sequestration projects.
						(3)Criteria for
			 regulationsIn issuing regulations under this subsection, the
			 Administrator shall use the following criteria:
							(A)If the range of
			 possible amounts of net increase in sequestration for a particular class of
			 sequestration project is not more than 10 percent of the median of that range,
			 the amount of sequestration credited shall be equal to the median value of that
			 range.
							(B)If the range of
			 possible amounts of net increase in sequestration for a particular class of
			 sequestration project is more than 10 percent of the median of that range, the
			 amount of sequestration awarded shall be equal to the fifth percentile of that
			 range.
							(C)The regulations
			 shall include procedures for accounting for potential leakage from
			 sequestration projects and for ensuring that any registered increase in
			 sequestration is in addition that which would have occurred if this Act had not
			 been enacted.
							(4)UpdatesThe
			 Administrator shall update the sequestration accounting rules for every class
			 of sequestration project at least once every 5 years.
						145.International
			 credits plan
					(a)EstablishmentThe
			 Administrator shall establish a program the purposes of which are—
						(1)to assist
			 developing countries in achieving sustainable development and in contributing
			 to the objective of reducing the greenhouse gas emissions; and
						(2)to assist covered
			 entities in achieving compliance with the requirements of section 121.
						(b)Program
			 Components
						(1)In
			 generalThe program shall provide for the earning of tradable
			 allowances by covered entities from project activities in developing countries
			 resulting in certified emission reductions. The Administrator shall ensure
			 tradability of emission reductions earned under this program with reductions
			 earned under other similar international programs.
						(2)Approval criteria
			 and review processBy no later than 2011, the Administrator
			 shall—
							(A)develop criteria
			 for the approval of projects submitted for review; and
							(B)establish a review
			 process for submitted projects that includes a procedure for providing the
			 results of the review, together with an explanation of the reasons for
			 approving or denying approval of a submitted project, to the entity that
			 submitted the project.
							(3)FeesThe
			 Administrator may charge an application fee for the review of project proposals
			 to cover the administrative costs of the program.
						(4)Certification of
			 results requiredThe Administrator shall require entities
			 participating in this program to obtain independent third-party verification
			 that—
							(A)participation by
			 all parties involved in the project is voluntary; and
							(B)the project
			 produces—
								(i)real, measurable,
			 and long-term benefits related to the mitigation of climate change; and
								(ii)reductions in
			 emissions that are additional to any that would occur in the absence of the
			 certified project activity.
								(c)Use of
			 allowancesSubject to the limitation in section 144(a), tradable
			 allowances earned under the program may be used to meet the requirements of
			 section 121.
					(d)StudyWithin
			 3 years after the date of enactment of this Act, the Administrator, in
			 coordination with the Secretary, shall conduct a study of the impacts of the
			 compliance cost reduction measures of this section and section 144 on achieving
			 the purposes of this Act. The Administrator shall submit the results of the
			 study to the Congress along with any recommendations the Administrator
			 considers appropriate.
					DEstablishment and
			 allocation of tradeable allowances
				161.Determination
			 of tradeable allowance allocations
					(a)In
			 generalThe Administrator shall annually determine—
						(1)the amount of
			 tradeable allowances to be allocated to each covered sector; and
						(2)the amount of
			 tradeable allowances to be allocated to the Climate Change Credit Corporation
			 established under section 201.
						(b)Allocation
			 factorsIn making the determination required by subsection (a),
			 the Administrator shall consider—
						(1)the distributive
			 effect of the allocations on household income and net worth of
			 individuals;
						(2)the impact of the
			 allocations on corporate income, taxes, and asset value;
						(3)the impact of the
			 allocations on income levels of consumers and on their energy
			 consumption;
						(4)the effects of the
			 allocations in terms of economic efficiency;
						(5)the ability of
			 covered entities to pass through compliance costs to their customers;
						(6)the degree to which
			 the amount of allocations to the covered sectors should decrease over
			 time;
						(7)the need to
			 maintain the international competitiveness of United States manufacturing and
			 avoid the additional loss of United States manufacturing jobs; and
						(8)the necessary
			 funding levels for the initiatives and programs described in section
			 202.
						(c)Allocation
			 recommendations and implementationNot later than 24 months after
			 the date of enactment of this Act, and annually thereafter, the Administrator
			 shall submit the determinations under subsection (a) to the Committee on
			 Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate, and to the Committee on Science and Technology and
			 the Committee on Energy and Commerce of the House of Representatives. The
			 Administrator’s determinations under subsection (a)(1), and the allocations and
			 provision of tradeable allowances pursuant to that determination, are deemed to
			 be a major rule (as defined in section 804(2) of title 5, United States Code),
			 and subject to the provisions of chapter 8 of that title.
					162.Provision of
			 tradeable allowances
					(a)In
			 generalThe Administrator
			 shall, by regulation, establish a process for providing tradeable allowances
			 without cost to covered entities described in subparagraphs (A) and (B)(i) and
			 (ii) of section 3(5) that will—
						(1)encourage
			 investments that increase the efficiency of the processes that produce
			 greenhouse gas emissions;
						(2)minimize the costs
			 to the Government of providing the tradeable allowances;
						(3)give credit to
			 covered entities for emissions reductions made before 2012 and registered with
			 the database; and
						(4)provide sufficient
			 tradeable allowances for new entrants into the sector.
						(b)Allocation to
			 covered entities in States adopting mandatory greenhouse gas emissions
			 reduction programsFor a
			 covered entity operating in any State that has adopted a legally binding and
			 enforceable program to achieve and maintain greenhouse gas emission reductions
			 that are consistent with, or more stringent than, reductions mandated by this
			 Act, and which requirements are effective prior to 2012, the Administrator
			 shall consider such binding State actions in making the final determination of
			 allocation to such covered entities.
					163.Ensuring target
			 adequacy
					(a)In
			 generalBeginning 2 years after the date of enactment of this
			 Act, the Under Secretary of Commerce for Oceans and Atmosphere shall review the
			 amount of allowances established under section 124 no less frequently than
			 biennially—
						(1)to re-evaluate the
			 levels established by that section, after taking into account the best
			 available science and the most currently available data; and
						(2)to re-evaluate the
			 environmental and public health impacts of specific concentration levels of
			 greenhouse gases,
						to
			 determine whether the amount of those allowances continues to be consistent
			 with the objective of the United Nations’ Framework Convention on Climate
			 Change of stabilizing levels of greenhouse gas emissions at a level that will
			 prevent dangerous anthropogenic interference with the climate system.(b)Review of 2012
			 levelsThe Under Secretary shall specifically review in 2010 the
			 level established under section 124(a)(1), and transmit a report on his
			 reviews, together with any recommendations, including legislative
			 recommendations, for modification of the levels, to the Committee on Commerce,
			 Science, and Transportation and the Committee on Environment and Public Works
			 of the Senate, and to the Committee on Science and Technology and the Committee
			 on Energy and Commerce of the House of Representatives.
					164.Initial
			 allocations for early participation and accelerated participationBefore providing any tradeable allowances
			 under section 162, the Administrator shall allocate—
					(1)to any covered
			 entity an amount of tradeable allowances equivalent to the amount of greenhouse
			 gas emission reductions registered by that covered entity in the database
			 if—
						(A)the covered entity
			 has requested to use the registered reduction in the year of allocation;
						(B)the reduction was
			 registered prior to 2012; and
						(C)the Administrator
			 retires the unique serial number assigned to the reduction under section
			 101(c)(3); and
						(2)to any covered
			 entity that has entered into an accelerated participation agreement under
			 section 165, such tradeable allowances as the Administrator has determined to
			 be appropriate under that section.
					165.Bonus for
			 accelerated participation
					(a)In
			 generalIf a covered entity executes an agreement with the
			 Administrator under which it agrees to reduce its level of greenhouse gas
			 emissions to a level no greater than the level of its greenhouse gas emissions
			 for calendar year 1990 by the year 2012, then, for the 6-year period beginning
			 with calendar year 2012, the Administrator shall—
						(1)provide additional
			 tradeable allowances to that entity when allocating allowances under section
			 164 in order to recognize the additional emission reductions that will be
			 required of the covered entity;
						(2)allow that entity
			 to satisfy 20 percent (in addition to the amount authorized under section
			 144(a)) of its requirements under section 121 by any combination of—
							(A)submitting
			 tradeable allowances from another nation’s market in greenhouse gas emissions
			 under the conditions described in section 144(a)(1);
							(B)submitting a
			 registered net increase in sequestration, as registered in the database,
			 adjusted, if necessary, to comply with the accounting standards and methods
			 described in section 144(c); and
							(C)submitting a
			 greenhouse gas emission reduction (other than a registered net increase in
			 sequestration) that was registered in the database by a person that is not a
			 covered entity.
							(b)TerminationAn
			 entity that executes an agreement described in subsection (a) may terminate the
			 agreement at any time.
					(c)Failure To meet
			 commitmentIf an entity that executes an agreement described in
			 subsection (a) fails to achieve the level of emissions to which it committed by
			 calendar year 2012, including through termination under subsection (b)—
						(1)its requirements
			 under section 121 shall be increased by the amount of any tradeable allowances
			 provided to it under subsection (a)(1) of this section; and
						(2)any tradeable
			 allowances submitted thereafter shall be counted first against the increase in
			 those requirements.
						IIClimate Change
			 Credit Corporation
			201.Establishment
				(a)In
			 generalThe Climate Change Credit Corporation (in this title
			 referred to as the Corporation) is established as a nonprofit
			 corporation without stock. The Corporation shall not be considered to be an
			 agency or establishment of the United States Government.
				(b)Applicable
			 lawsThe Corporation shall be subject to the provisions of this
			 Act and, to the extent consistent with this Act, to the District of Columbia
			 Business Corporation Act.
				(c)Board of
			 directorsThe Corporation shall have a board of directors of 5
			 individuals who are citizens of the United States, of whom 1 shall be elected
			 annually by the board to serve as chairman. No more than 3 members of the board
			 serving at any time may be affiliated with the same political party. The
			 members of the board shall be appointed by the President of the United States,
			 by and with the advice and consent of the Senate, and shall serve for terms of
			 5 years.
				202.Purposes and
			 functions
				(a)TradingThe
			 Corporation—
					(1)shall receive and
			 manage tradeable allowances allocated to it under section 161(a)(2);
					(2)shall buy and sell
			 tradeable allowances, whether allocated to it under that section or obtained by
			 purchase, trade, or donation from other entities; and
					(3)may not retire
			 tradeable allowances unused.
					(b)Use of tradeable
			 allowances and proceeds
					(1)In
			 generalThe Corporation shall use the tradeable allowances, and
			 proceeds derived from its trading activities in tradeable allowances, to reduce
			 costs borne by consumers as a result of the greenhouse gas reduction
			 requirements of this Act. The reductions—
						(A)may be obtained by
			 buy-down, subsidy, negotiation of discounts, consumer rebates, or
			 otherwise;
						(B)shall be, as
			 nearly as possible, equitably distributed across all regions of the United
			 States; and
						(C)may include
			 arrangements for preferential treatment to consumers who can least afford any
			 such increased costs.
						(2)Transition
			 assistance to dislocated workers and communitiesThe Corporation
			 shall allocate a percentage of the proceeds derived from its trading activities
			 in tradeable allowances to provide transition assistance to dislocated workers
			 and communities. Transition assistance may take the form of—
						(A)grants to
			 employers, employer associations, and representatives of employees—
							(i)to
			 provide training, adjustment assistance, and employment services to dislocated
			 workers; and
							(ii)to
			 make income-maintenance and needs-related payments to dislocated workers;
			 and
							(B)grants to State
			 and local governments to assist communities in attracting new employers or
			 providing essential local government services.
						(3)Phase-out of
			 transition assistanceThe percentage allocated by the Corporation
			 under paragraph (2)—
						(A)shall be 20
			 percent for 2012; and
						(B)shall be reduced by
			 2 percentage points each of the next 10 years thereafter.
						(4)Technology
			 deployment programsThe Corporation shall establish and carry out
			 a program, through direct grants, revolving loan programs, or other financial
			 measures, to provide support for the deployment of technology to assist in
			 compliance with this Act by distributing the proceeds from no less than 10
			 percent of the total allowances allocated to it for each year. The support
			 shall include the following:
						(A)Coal
			 gasification combined-cycle and geological carbon storage
			 programThe Corporation shall establish and carry out a program,
			 through direct grants, to provide incentives for the repowering of existing
			 facilities or construction of new facilities producing electricity or other
			 products from coal gasification combined-cycle plants that capture and
			 geologically store at least 90 percent of the carbon dioxide produced at the
			 facility in accordance with requirements established by the Administrator to
			 ensure the permanence of the storage and that such storage will not cause or
			 contribute to significant adverse effects on public health or the environment.
			 The Corporation shall ensure that no less than 20 percent of the funding under
			 this program is distributed to rural electric cooperatives.
						(B)Agricultural
			 programsThe Corporation shall establish and carry out a program,
			 through direct grants, revolving loan programs, or other financial measures, to
			 provide incentives for greenhouse gas emissions reductions or net increases in
			 sequestration on agricultural lands. The program shall include incentives
			 for—
							(i)production of wind
			 energy on agricultural lands;
							(ii)agricultural
			 management practices that achieve verified, incremental increases in net carbon
			 sequestration, in accordance with the requirements established by the
			 Administrator under section 144(c); and
							(iii)production of
			 renewable fuels that, after consideration of the energy needed to produce such
			 fuels, result in a net reduction in greenhouse gas emissions.
							(5)Adaptation
			 assistance for fish and wildlife habitatThe Corporation shall
			 fund efforts to strengthen and restore habitat that improve the ability of fish
			 and wildlife to adapt successfully to climate change. The Corporation shall
			 deposit the proceeds from no less than 10 percent of the total allowances
			 allocated to it in the wildlife restoration fund subaccount known as the
			 Wildlife Conservation and Restoration Account established under section 3 of
			 the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b). Amounts
			 deposited in the subaccount under this paragraph shall be available without
			 further appropriation for obligation and expenditure under that Act.
					IIIMiscellaneous
			301.NOAA report on
			 climate change effects; preparation assistanceThe Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by
			 adding at the end the following:
				
					320.Report on effects of climate change(a)In
				generalThe Secretary shall report to the Congress not later than
				2 years after the date of enactment of this section, and every 5 years
				thereafter, on the possible and projected impacts of climate change on—
							(1)oceanic and coastal
				ecosystems, including marine fish and wildlife and their habitat, and the
				commercial and recreational fisheries and tourism industries associated with
				them; and
							(2)coastal
				communities, including private residential and commercial development and
				public infrastructure in the coastal zone.
							(b)ContentsEach
				report under this section shall include information regarding—
							(1)the impacts that may
				be due to climate change that have occurred as of the date of the submission of
				the report; and
							(2)the projected
				future impacts of climate change.
							(c)ImpactsThe
				impacts reported on under subsection (b) shall include any—
							(1)increases in sea
				level;
							(2)increases in storm
				activity and intensity;
							(3)increases in
				floods, droughts, and other extremes of weather;
							(4)increases in the
				temperature of the air and the water on oceanic and coastal ecosystems, with a
				particular focus on vulnerable fisheries and ecosystems; and
							(5)changes in the
				acidity of the ocean surface associated with an increase in concentration of
				carbon dioxide in the atmosphere.
							321.Climate change preparation
		  assistance(a)In
				generalThe Secretary shall provide technical assistance to each
				coastal State that has an approved coastal zone management plan under this
				title, to assist such States in preparing persons living within their coastal
				zones to adapt to climate change.
						(b)Identification
				of affected areas and adaptationsIn carrying out this section,
				the Secretary shall—
							(1)identify the
				projected impacts of climate change to which persons located in coastal zones
				may need to adapt, including—
								(A)increases in sea
				level;
								(B)increases in storm
				activity and intensity; and
								(C)increases in
				floods, droughts, and other extremes of weather;
								(2)identify the
				specific coastal areas of the United States, and the public and private
				development in coastal communities and the natural resources of the coastal
				zone, that are vulnerable to the impacts identified under paragraph (1);
							(3)identify the
				various adaptation measures that may be used to protect the areas and resources
				identified under paragraph (2) from the impacts identified under paragraph (1);
				and
							(4)estimate the costs
				of the adaptation measures identified under paragraph
				(3).
							.
			302.Adaptation
			 technologies
				(a)In
			 GeneralThe Director of the Office of Science and Technology
			 Policy shall establish a program on adaptation technologies as part of the
			 Climate Technology Challenge Program. The Director shall perform an assessment
			 of the climate change technological needs of various regions of the country.
			 This assessment shall be provided to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology of the
			 House of Representatives within 6 months after the date of enactment of this
			 Act.
				(b)Regional
			 EstimatesThe Director of the Office of Science and Technology
			 Policy, in consultation with the Secretaries of Transportation, Homeland
			 Security, Agriculture, Housing and Urban Development, Health and Human
			 Services, Defense, Interior, Energy, and Commerce, the Administrator of the
			 Environmental Protection Agency, the Director of United States Geological
			 Survey, and other such Federal offices as the Director considers necessary,
			 along with relevant State agencies, shall perform 6 regional infrastructure
			 cost assessments covering the United States, and a national cost assessment, to
			 provide estimates of the range of costs that should be anticipated for
			 adaptation to the impacts of climate change. The Director shall develop those
			 estimates for low, medium, and high probabilities of climate change and its
			 potential impacts. The assessments shall be provided to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Science and Technology of the House of Representatives within 1 year after the
			 date of enactment of this Act.
				(c)Adaptation
			 Plan
					(1)In
			 generalWithin 6 months after the date of enactment of this Act,
			 the Secretary of Commerce shall submit a climate change adaptation plan for the
			 United States to the Congress. The adaptation plan shall be based upon
			 assessments performed by the United Nations Intergovernmental Panel on Climate
			 Change, those as required by the 1990 Global Change Research Act, and any other
			 scientific peer-reviewed regional assessments.
					(2)Required
			 componentsThe adaptation plan shall include—
						(A)a prioritized list
			 of vulnerable systems and regions;
						(B)coordination
			 requirements between Federal, State, and local governments to ensure that key
			 public infrastructure, safety, health, and land use planning and control issues
			 are addressed;
						(C)coordination
			 requirements among the Federal Government, industry, and communities;
						(D)an assessment of
			 climate change science research needs including probabilistic assessments as an
			 aid to planning;
						(E)an assessment of
			 climate change technology needs; and
						(F)regional and
			 national costs assessments for the range of costs that should be anticipated
			 for adapting to the impacts of climate change.
						303.Mitigating
			 climate change’s impacts on the poor
				(a)In
			 GeneralThe Secretary shall conduct research on the impact of
			 climate change on low-income populations everywhere in the world. The research
			 shall—
					(1)include an
			 assessment of the adverse impact of climate change on low-income populations in
			 the United States and on developing countries;
					(2)identify
			 appropriate climate change adaptation measures and programs for developing
			 countries and low-income populations and assess the impact of those measures
			 and programs on low-income populations;
					(3)identify
			 appropriate climate change mitigation strategies and programs for developing
			 countries and low-income populations and assess the impact of those strategies
			 and programs on developing countries and on low-income populations in the
			 United States; and
					(4)include an
			 estimate of the costs of developing and implementing those climate change
			 adaptation and mitigation programs.
					(b)ReportWithin
			 1 year after the date of enactment of this Act, the Secretary shall transmit a
			 report on the research conducted under subsection (a) to the Committee on
			 Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate, and to the Committee on Science and Technology and
			 the Committee on Energy and Commerce of the House of Representatives.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary $2,000,000 to carry out the research required by subsection
			 (a).
				304.Wildlife
			 conservation
				(a)Funding for
			 climate change impact mitigation planningSection 3(c) of the
			 Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(c)) is amended by
			 adding at the end the following:
					
						(4)Climate change
				impact mitigation plansAmounts deposited in the Wildlife
				Conservation and Restoration Account under section 202(b)(5) of the Climate
				Stewardship Act of 2007—
							(A)may be used by
				States to provide relevant information, training, monitoring, and other
				assistance to develop climate change impact mitigation plans and integrate them
				into State Comprehensive Wildlife Conservation Strategies; and
							(B)shall be used by
				States to implement climate change impact mitigation plans integrated into
				Comprehensive Wildlife Conservation
				Strategies.
							.
				(b)Conforming
			 amendmentSection 3(a)(2) of
			 the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(2)) is
			 amended in the second sentence by inserting (in addition to amounts
			 deposited under section 202(b)(5) of the Climate Stewardship Act of
			 2007) after Wildlife Conservation and Restoration
			 Account.
				
